DAVIS, Judge,
concurring:
Because the District Court stressed that the rule challenged here was the result of “explicit, informed and intense” bargaining on a difficult problem by labor and management, I think it right for me to spell out in greater, detail some reasons why I join the court’s opinion and result.
1.I agree, of course, that the healthcare eligibility standards must be gauged by the standards of non-arbitrariness and non-capriciousness. The statute provides no other criterion. But though the formal rubric is the same, I do not think that the content of the terms arbitrary and capricious is the same under section 302(c) for the 1974 collective bargaining agreement as if those very same eligibility terms had been embodied in a statute enacted by the Congress. Because Congress is the legislature, endowed by the Constitution with lawmaking authority, courts should give great deference to provisions adopted by the Congress. Congress, moreover, theoretically represents all segments of the people including those groups subordinated or passed over by particular legislation granting benefits; except perhaps for fundamental rights or suspected classes, it is usually hard to see arbitrariness or capriciousness in a Congressional choice at a particular time of recipients for benefits. Private bodies, including a joint group of labor and management conferees, are different. They may not truly represent excluded groups or be interested in those subordinated — and they do not have constitutional powers of legislation. Accordingly, I do not assume that the content of non-arbitrariness or non-capriciousness is the same for the case before us as it would be if Congress had enacted the eligibility standards for miners’ or their survivors’ health care. On the contrary, I believe that the standard of validity for the private collective bargaining agreement reaches higher than for legislation.
2. The record shows that the mine-operators balked at extended coverage to plaintiffs’ class because (a) management was uncertain of and apprehensive about the number of pre-1974 widows in this class, and (b) management did not want to increase the lump amount for health and pension benefits payable per ton. But the record likewise shows that the labor side (a) insisted to almost the very end on including plaintiffs’ class and (b) agreed at the last minute, summarily and without giving any reasons, to omit plaintiffs’ class because the old contract was just about to expire and, if a general agreement was not reached before that moment, a strike would follow in all probability. So far as I can tell from the record, there was no quid pro quo for the dropping of labor’s insistence on inclusion of this class and no reason was given by labor for omitting this specific class — an overall agreement was reached in great haste to avoid labor conflict. I conclude that there was no reasoned decision by both sides to exclude this group, but rather a deliberate and hurried determination by the labor side to sacrifice this class in order to reach general agreement before the outbreak of overt labor conflict.
3. It is not necessarily an invalidating taint that a particular group has been sacrificed, but it can be if there is no good *339reason to choose that group and if it is so like others that are included that one seriously wonders why it was selected for the axe. Judge Robinson’s opinion points out the close similarity of plaintiffs’ group to others which the joint conferees agreed to cover. In particular, widows of eligible but working miners who died after December 6, 1974, receive permanent health care — in contrast to plaintiffs whose husbands were likewise working but eligible for retirement but who happened to die before that magic date. Also, plaintiffs are excluded despite their husband’s history of substantial, contributing signatory employment while other survivors are covered although their husbands has appreciably less signatory employment. There seems to be a plain discrimination against a group of miners, working but eligible (for retirement), who died prior to December 1974 — and against their survivors.
Why did the labor side, which had pressed for inclusion of this group up to the very last moment, suddenly' give up as to this class? It does not seem to be because these miners and survivors had been excluded under the pre-1974 plans. If that were so, coverage would not have been extended to the same class of people whose eligible but working husbands died after December 1974 (i. e. in the future).1 One can suspect that these pre-1974 widows were less important to the union because their miner-husbands were already dead and no longer voting or active in the union. Whether or not this was so, the record reveals that no reason was given for the sudden concession on this point — no effort to distinguish this group from others similarly placed, no receipt of something (other than mere agreement in time to avert, a strike) in return for this concession.
4. If, as here, one side of a joint bargaining group is to sacrifice — discriminatorily, it appears on the surface — one of the interests it represents, there must at the least be some adequate reason for choosing that particular group to downgrade. It would not be a sound reason that the excluded group is impotent or less powerful in the union.2 Here, no other, acceptable reason appears, or has been given, for abandoning at the last minute this specific group in order to attain a timely agreement with the operators. Even if I assume that the union side could truly choose at random to exclude one group in order to contain overall cost and reach agreement in time, there is no showing or reason to believe that plaintiffs’ class was selected for dropping by such an indisputably random method. I have to draw the conclusion, therefore, that plaintiff’s class was deliberately left out by a process or for reasons which do not meet the standard of non-arbitrariness and non-capriciousness required under section 302(c) for these private-group eligibility standards. There may well have been “explicit, informed and intense” bargaining as a whole, but in the end this particular group was abruptly left uncovered for no acceptable reason and by no acceptable process.3

. The December date was chosen because that was the effective date of the 1974 coal wage agreement.


. Nor would it have been an acceptable reason that the omission of plaintiffs’ class would be unlikely to lead to bad publicity in the media. There is an indication in the record that the mine operators agreed, in another connection, to coverage of black-lung cases because they feared bad publicity if that different group were omitted.


. This court’s ruling can be NfecFuatecT through the provisions of the 1974 Coal Wage Agreement authorizing the trustees to make changes in the plan necessary to conform to any applicable federal law or to comply with applicable court or government decisions or rulings. See note 11 of the court’s opinion.